Case 20-51050-btb Doc1 Entered 11/17/20 16:31:03 Page 1of5

 

Fill in this information to identify the case:

| United States Bankruptcy Court for the:

DISTRICT OF NEVADA

Case number (if known): Chapter 1]

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy

Q) Check if this is an
amended filing

04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case
number (if known). For more information, a separate document, /nstructions for Bankruptcy Forms for Non-individuals, is available.

¥. Bebtoranana Afrayed End Productions, Ltd.

dba Saint James Infirmary
2. All other names debtor used

in the last 8 years

 

 

Include any assumed names,

 

trade names, and doing business
as names

 

3. Debtor’s federal Employer 20.808 9719
Identification Number (EIN) TO

4. Debtor's address Principal place of business

445 California Ave.

 

 

 

 

Number Street
Reno, Nevada 89509
City State ZIP Code
Washoe County
County

5. Debtor’s website (URL)

Mailing address, if different from principal place
of business

316 California Ave. #33

 

Number Street
c/o Arthur L. Farley, President
P.O. Box

Reno, Nevada 89509

City State ZIP Code

 

 

Location of principal assets, if different from
principal place of business

 

Number Street

 

 

City State ZIP Code

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy

page 1
Case 20-51050-btb Doc1 Entered 11/17/20 16:31:03 Page 2of5

Afrayed End Productions, Ltd.

Debtor

Case number (if known),

 

Name

6. Type of debtor

7. Describe debtor's business

8. Under which chapter of the

Bankruptcy Code is the
debtor filing?

A debtor who is a “small business
debtor” must check the first sub-
box. A debtor as defined in

§ 1182(1) who elects to proceed
under subchapter V of chapter 11
(whether or not the debtor is a
“small business debtor’) must
check the second sub-box.

Official Form 201

wy Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
C) Partnership (excluding LLP)
C) Other. Specify:

 

A. Check one:

() Health Care Business (as defined in 11 U.S.C. § 101(27A))
oO Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
Q) Railroad (as defined in 11 U.S.C. § 101(44))

C) Stockbroker (as defined in 11 U.S.C. § 101(53A))

E] Commodity Broker (as defined in 11 U.S.C. § 101(6))

oO Clearing Bank (as defined in 11 U.S.C. § 781(3))

3) None of the above

B. Check all that apply:

Cy Tax-exempt entity (as described in 26 U.S.C. § 501)

C1 investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
§ 80a-3)

C) investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
http://www.uscourts.gov/four-digit-national-association-naics-

 

Check one:

C) Chapter 7
C) Chapter 9
a Chapter 11. Check all that apply:

bs) The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
aggregate noncontingent liquidated debts (excluding debts owed to insiders or
affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
recent balance sheet, statement of operations, cash-flow statement, and federal
income tax return or if any of these documents do not exist, follow the procedure in
11:U.S.C. § 1116(1)(B).

& The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
less than $7,500,000, and it chooses to proceed under Subchapter V of
Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
statement of operations, cash-flow statement, and federal income tax return, or if
any of these documents do not exist, follow the procedure in 11 U.S.C.

§ 1116(1)(B).

Q) A plan is being filed with this petition.

OQ) Acceptances of the plan were solicited prepetition from one or more classes of
creditors, in accordance with 11 U.S.C. § 1126(b).

L) The debtor is required to file periodic reports (for example, 10K and 10Q) with the
Securities and Exchange Commission according to § 13 or 15(d) of the Securities
Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-individuals Filing
for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

Q) The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
12b-2.

O Chapter 12 _

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2
Case 20-51050-btb Doc1 Entered 11/17/20 16:31:03 Page 3of5

Afrayed End Productions, Ltd.

Debtor Case number (if known)
Name

 

9. Were prior bankruptcy cases (No
filed by or against the debtor
within the last 8 years? C1 Yes. District When Case number

MM/ DD/YYYY
lf more than 2 cases, attach a

separate list. District When rae Case number

 

10. Are any bankruptcy cases XK) No
pending or being filed by a
business partner oran Yes. Debtor Relationship
affiliate of the debtor?
District When Case number, if known oe
List all cases. If more than 1, MM / DD /YYYY

attach a separate list.

11. Why is the case filed in this Check all that apply:
district? ‘ = TT . ges ie he era
® Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days

immediately preceding the date of this petition or for a longer part of such 180 days than in any other
district.

Oa bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor ownorhave No

possession of any real LI Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
property or personal property

that needs immediate

Why does the property need immediate attention? (Check ail that apply.)
attention?

OO it poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?

 

Q it needs to be physically secured or protected from the weather.

QO] Itincludes perishable goods or assets that could quickly deteriorate or lose value without
attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
assets or other options).

QO) Other

 

Where is the property?

 

Number Street

 

 

City State ZIP Code

Is the property insured?
O No

C) Yes. insurance agency

 

Contact name

 

Phone

 

FD se21stica and administrative information

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 3
Case 20-51050-btb Doc1 Entered 11/17/20 16:31:03 Page 4of5

Debtor

Afrayed End Productions, Ltd.

 

Name

Case number tif known)

 

13. Debtor’s estimation of
available funds

14. Estimated number of
creditors -

15. Estimated assets

16. Estimated liabilities

Check one:

&) Funds will be available for distribution to unsecured creditors.

QO After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

B) 1-49

L) 50-99
CL) 100-199
C) 200-999

C) $0-s50,000

QO) $50,001-$100,000
$100,001-$500,000

C1 $500,001-$1 million

Q) so-s50,000

L) $50,001-$100,000
KJ $100,001-$500,000
CJ $500,001-$1 million

Q) 1,000-5,000
C1 5,001-10,000
LI 10,001-25,000

Q) $1,000,001-$10 million

QO) $10,000,001-$50 million
C) $50,000,001-$100 million
C) $100,000,001-$500 million

$1,000,001-$10 million
QO) $10,000,001-$50 million
QO) $50,000,001-$100 million
LJ $100,000,001-$500 million

() 25,001-50,000
QO) 50,001-100,000
OQ) More than 100,000

LJ $500,000,001-$1 billion

L] $1,000,000,001-$10 billion
LJ $10,000,000,001-$50 billion
OU) More than $50 billion

CJ $500,000,001-$1 billion

O) $1,000,000,001-$10 billion
LJ $10,000,000,001-$50 billion
(J More than $50 billion

I cecwess for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of
authorized representative of
debtor

The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
petition.

| have been authorized to file this petition on behalf of the debtor.

| have examined the information in this petition and have a reasonable belief that the information is true and
correct.

| declare under penalty of perjury that the foregoing is true and correct.

 

Execut / 2020
MM /DDIYYYY
___ Arthur L. Farley
oo
Signature of authorized representative of debtor Printed name
tits President

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 4
Case 20-51050-btb Doc1 Entered 11/17/20 16:31:03 Page5of5

Afrayed End Productions, Ltd.

Name

18. Signature of attorney x AELLYEY date 11/17/2020

Signature of attorney for deblor 27 MM /DD /YYYY

Debtor Case number (if known)

 

L. Edward Humphrey

 

 

 

 

 

 

 

Printed name
Humphrey Law PLLC
Firm ni.
201 W. Liberty Street, Suite 350
Number Street
Reno NV 89501
City State ZIP Code
775-420-3500 ed@hlawnv.com
Contact phone Email address
9066 NV
Bar number State
Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 5
